The statute of usury was pleaded, and the weight of evidence in support of the plea was clearly in favor of the defendant. The jury, however, found a verdict for the plaintiff, and valued the negroes sued for at $1,150.
When the bill of sale was read by the plaintiff, the defendant offered as evidence the endorsement made upon it. This was objected to by the plaintiff. The court permitted it to be read. A motion was made for a new trial, which is referred to the Supreme Court. It is also referred to them whether, in case there be a new trial, the deed shall be read as evidence. They are both in the handwriting of the subscribing witness, now the plaintiff.
This being a case where the jury decided against theweight of evidence, not of a flagrant violation of duty, but where there may, reasonably, be a difference of opinion amongst honest men, and it being quite certain that they have done justice, this Court feels it unsafe to interpose upon the bare probability that the    (645) contract was usurious.
HALL, J., LOWRIE, J., and DANIEL, J., concurred.
RUFFIN, J., dissented.